BART M. DAVIS, IDAHO STATE BAR NO, 2696 U.S. COURTS

UNITED STATES ATTORNEY

 

ALEXIS R. KLEMPEL, IDAHO STATE BAR NO. 9449 FEB 12 2020
SPECIAL ASSISTANT UNITED STATES ATTORNEY Bova Filer Tine
DISTRICT OF IDAHO STEPHEN WL KENYON

WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413

GLENK, DISTRICT OF AHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
VS.
ROBERTO MANUEL ROJAS,
Defendant.

The Grand Jury charges:

 

Case No. 1:19-cr-00134-DCN

SUPERSEDING INDICTMENT

18 U.S.C. § 922(g)(1)
21 U.S.C. § 841(a) and (b)(1)(A)
21 U.S.C. § 853

COUNT ONE

Distribution of Methamphetamine
21 U.S.C. § 841 (a) and (b)(1)(A)

On or about January 31, 2019, in the District of Idaho, the defendant, ROBERTO

MANUEL ROJAS, did knowingly and intentionally distribute 50 grams or more of actual

methamphetamine, a Schedule {I controlled substance, in violation of Title 21, United States

Code, Section 841(a) and (b)(1)(A).

SUPERSEDING INDICTMENT - 1
COUNT TWO

Unlawful Possession of a Firearm
18 U.S.C, § 922(g)(1)

On or about February 19, 2019, in the District of Idaho, the defendant, ROBERTO
MANUEL ROJAS, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, that is, Aggravated Assault, entered on or about
July 16, 2012, in case number CR-2012-6406*C, in the District Court of the Third Judicial
District of the State of Idaho, in and for the County of Canyon, did knowingly possess in and
affecting commerce a firearm, that is, a Remington, Model 870 Express Super Magnum, 12
gauge shotgun, bearing serial number D075195A, said firearm having been shipped and
transported in interstate and foreign commerce, in violation of Title 18, United States Code,

Section 922(g)(1).

CRIMINAL FORFEITURE ALLEGATION

Drug Forfeiture
21 U.S.C, § 853

Upon conviction of the offense alleged in Count One of this Indictment, the defendant,
ROBERTO MANUEL ROJAS, shall forfeit to the United States any and all property, real and
personal, tangible and intangible, consisting of or derived from any proceeds the said defendant
obtained directly or indirectly as a result of the foregoing offense; and any and all property, real
and personal, tangible and intangible, used or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the foregoing offense. The property to be forfeited
includes, but is not limited to, the following:

1. Unrecovered Cash Proceeds and/or Facilitating Property. Any and all sums that

represent unrecovered proceeds of the offense of conviction obtained by the defendant, or

SUPERSEDING INDICTMENT - 2
property derived from or traceable to such proceeds, and property the defendant used to facilitate
the offense (if facilitation is alleged), but based upon actions of the defendant, the property was
transferred, diminished, comingled, or is otherwise unavailable.

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c, Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e.. Has been commingled with other property which cannot be subdivided
without difficulty.

Dated this | | day of February, 2020.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

‘BART M. DAVIS
UNITED STATES ATTORNEY
By:

f “ ! 7
ai 4
y Cl t U WY. i Livi 2

ALEXIS R. RRMPEL
SPECIAL ASSISTANT UNITED STATES ATTORNEY

  

SUPERSEDING INDICTMENT - 3
